Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 2 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 7,195,663) in view of Chen (US 2010/0055518) and Brown (US 4,702,312).
Regarding claims 1 and 6, Edlund discloses a steam reforming hydrogen generation assembly (Fig. 49, for example) configured to receive at least one liquid-containing feed stream that includes water and a carbon-containing feedstock (via conduit 316 which can include a carbon containing feed 318 and water 320, see col. 37 lines 37-48) and generate a reformate stream containing hydrogen gas as a majority component and other gases (via reforming reaction which produces hydrogen gas along with byproducts), comprising: 
a vaporization region (432) configured to receive and vaporize at least a portion of the at least one liquid-containing feed stream (see how inlet 316 travels through vaporization region 432 in Fig. 49) to form a vapor feed stream; 
a hydrogen-producing region (332) containing a reforming catalyst (334) and configured to receive the vapor feed stream and to produce the reformate stream via a steam reforming reaction (col. 38 lines 5-29); and 
a heating assembly (region in Fig. 49 into which air and byproduct gas are injected via conduit 477) configured to produce a heated exhaust stream (which exits via conduit 438) for heating the vaporization region to at least a minimum vaporization temperature.
Edlund teaches a tube (432) for vaporizing liquid feed and teaches the desire to mix the water and fuel in the vaporized region (col. 44 lines 62-67) but does not explicitly disclose packing in the vaporization region.
Chen also discloses a hydrogen producing assembly (see abstract).
Chen, like Edlund, teaches a vaporization section that vaporizes the feed stream (paragraph 78).  Chen goes on to discloses that his vaporization chamber can include packing such as wire, pellets, extrudate and beads to enhance the heat transfer (paragraph 78).

Edlund, as modified by Chen above, teaches that vaporization chamber can include packing, including wire, pellets, extrudates, etc. but does not explicitly disclose a cylindrical shaped, metallic packing material.
Brown also discloses a heat transfer apparatus (see abstract).
Brown teaches a packing (2b) that is copper and cylindrical (rod, col. 4 lines 46-60).  Brown teaches such a material and shape in order to enhance heat transfer (see abstract).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the packing of modified Edlund with the metallic rod/cylindrical heat transfer packing of Brown in order to enhance the heat transfer of modified Edlund.
Regarding claim 2, Edlund further disclsoes the vaporization region (432) includes tubing (see Fig. 49) disposed between the heating assembly and the hydrogen-producing region (see Fig. 49 where the vaporizing tubes are located in a space that is between the igniter and the reforming region), wherein the packing material is contained within at least a portion of the tubing (as disclosed by Chen in the rejection of claim 1 above). 
Regarding claim 7, Edlund further discloses an enclosure (12), wherein the vaporization region (30) and the hydrogen-producing region (32, see Fig. 1) are contained within the enclosure; and a heat conducting assembly (42) external to the enclosure (see Fig. 1) and attached to at least a portion of the enclosure (as illustrated in Fig. 1), the heat conducting assembly being configured to conduct heat from one or more external heaters (such as electric resistance heaters, 42’, col. 5 lines 35-44) attached to the heat conducting assembly to the at least a portion of the enclosure. 
Regarding claim 8, Edlund further disclsoes an enclosure (12), wherein the vaporization region (432) and the hydrogen-producing region (332) are contained within the enclosure, and wherein the heating assembly is configured to receive at least one air stream (434) and at least one fuel stream (477) and to combust the at least one fuel stream within a combustion region (via igniter 502) contained within the enclosure producing the heated exhaust stream, further comprising an insulation base (see insulation surrounding the enclosure in col. 39 lines 32-42) configured to reduce external temperature of the enclosure, the insulation base being adjacent to the combustion region (it is directly surrounding, adjacent to the combustion region as the insulation wraps around the enclosure), wherein the enclosure is supported on the insulation base (the shell/enclosure is supported to some degree, by a insulation wrap) and the insulation base includes insulating material (col. 39 lines 32-42) and at least one passage that extends through the insulating material (the inlet of air must permeate the insulation shell that surrounds the enclosure), the at least one passage being in fluid communication with the combustion region. 

Claims 12 and 14-16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 7,195,663) in view of Oshima (US 4,345,555).
Regarding claims 12 and 15, Edlund discloses a steam reforming hydrogen generation assembly (Fig. 49, for example) configured to receive at least one feed stream (via conduit 316 which can include a carbon containing feed 318 and water 320, see col. 37 lines 37-48)  and generate a reformate stream containing hydrogen gas as a majority component and other gases (via reforming reaction which produces hydrogen gas along with byproducts), comprising: 

a heating assembly (region in Fig. 49 into which air and byproduct gas are injected via conduit 477) in thermal communication with the hydrogen-producing region (heat from heating region flows through conduits 504 to send heat to the reforming region 332), the heating assembly including an igniter assembly (502) configured to ignite at least one fuel stream (col. 42 lines 46-50), 
Edlund, however, does not go into detail regarding the igniter.  More specifically, Edlund does not teach the igniter assembly including an igniter element having a catalytically active coating configured to combust hydrogen in the presence of oxygen, active coating configured to combust hydrogen in the presence of oxygen, the igniter assembly further includes wire attached to at least part of the igniter element, the catalytically active coating being separate from the wire.
Oshima also discloses an igniter (see abstract).
Oshima teaches an igniter that comprises a ceramic element (such as magnesium oxide, col. 10 lines 59-67) that comprises a wire (7b) and teaches a catalyst (6) that is separate from the wire (as depicted in Fig. 3). The catalyst being an oxidation catalyst such as platinum (col. 2 lines 51-59).  Oshima teaches such an igniter because it produces an igniter which reduces power consumption and produces stable and smooth combustion with a simple and cost effective construction (col. 1 lines 6-14).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the wire wound igniter of Oshima to the heating assembly of Edlund in order to 
Regarding claim 14, Edlund, as modified by Oshima, further discloses the wire is wrapped/coiled around at least part of the igniter element (see Fig. 3 of Oshima which illustrates the wire wrapped/coiled around a portion of the element). 
Regarding claim 16, Edlund, as modified by Oshima, further discloses the igniter element includes at least one of a ceramic material and a metallic material (as mentioned by in the rejection of claim 1 above). 

Claims 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Edlund (US 7,195,663) in view of Chen (US 2010/0055518) and further in view of Carter (US 5,791,308).
Regarding claim 11, Edlund teaches an igniter (502), but does not go into detail regarding the igniter.  More specifically, Edlund does not teach the igniter assembly including an igniter element having a catalytically active coating configured to combust hydrogen in the presence of oxygen. 
Carter also discloses an igniter (see abstract).
Carter teaches an igniter that comprises a ceramic element (8, col. 4 lines 16-18) that is wound with a wire (6) that comprises a platinum catalyst (col. 4 lines 16-18).  Carter teaches such an igniter because it produces an igniter which is stable at higher temperatures than traditional spark plugs (paragraph 2 lines 36-46).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the wire wound igniter of Carter to the heating assembly of Edlund in order to provide a more stable spark plug that utilizes a catalyst to assist in ignition which lowers the temperature needed for ignition.

Allowable Subject Matter
Claims 9, 10, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 9 and 17, Edlund is the closest prior art and teaches a combustion region and fuel distribution region (at the outlet of the inlet tubes 477).  However, the prior art neither teaches nor suggests the claimed base which comprises a mesh assembly supported on the base.  Regarding claim 10, with Edlund being the closest prior art, there is disclosure of an igniter, but the prior art neither teaches nor suggests the claimed cooling block in which first and second channels wherein the first channel receives at least part of the body portion of the igniter and the second channel receives part of the conduit. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725